         Case 2:20-cv-00645-DAD-BAM Document 44 Filed 09/17/20 Page 1 of 2


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     MELISSA TURNER,                                   Case No. 2:20-cv-00645-DAD-BAM
 8
                     Plaintiff,                        ORDER CONTINUING HEARING ON
 9                                                     MOTION TO WITHDRAW AS COUNSEL
               v.                                      OF RECORD FOR PLAINTIFF MELISSA
10                                                     TURNER
     C R BARD INCORPORATED, et al.,
11                                                     (Doc. No. 42)
                     Defendants.
12                                                     Date:      October 2, 2020
                                                       Time:      8:30 AM
13                                                     Courtroom: 8 (BAM)

14        On September 9, 2020, the Court issued an order converting the Initial Scheduling
15 Conference in this case set for September 16, 2020, to a Status Conference to discuss the status

16 of Plaintiff Melissa Turner’s (“Plaintiff”) legal representation. (Doc. No. 41.) On September

17 15, 2020, Bobby Saadian, Thiago Coelho, and Johnny Ogata of Wilshire Law Firm filed a

18 motion to withdraw as counsel of record for Plaintiff. (Doc. No. 42.) The motion was set for

19 hearing on September 16, 2020. (Id.) The Court held the Status Conference on September 16,
20 2020 and reminded Plaintiff’s counsel that the motion did not provide sufficient notice and

21 Local Rule 182 requires a noticed motion where the withdrawal will leave the client in propria

22 persona. See L.R. 182(d). Additionally, Plaintiff’s counsel was instructed to serve Plaintiff with

23 a copy of the motion to withdraw at her last known address.

24        Accordingly, IT IS HEREBY ORDERED:
25        1.        The motion to withdraw as counsel for Plaintiff (Doc. No. 42) SHALL BE
26 HEARD on Friday October 2, 2020, at 8:30 AM in Courtroom 8 (BAM) before Magistrate
27 Judge Barbara A. McAuliffe. The parties may appear at the motion hearing by telephone

28


                                                   1
          Case 2:20-cv-00645-DAD-BAM Document 44 Filed 09/17/20 Page 2 of 2


 1 with each party using the following dial-in number and access code: dial-in number 1-877-

 2 411-9748; access code 3219139;

 3         2.     Counsel for Plaintiff is directed to promptly serve Plaintiff with copies of the

 4 motion at her last known address and to file proof of such service with the Court. Plaintiff may

 5 file a written response, if any, to the motion. Counsel for Plaintiff shall assist Plaintiff with

 6 electronically filing any written response to the motion. Plaintiff may also appear at the

 7 motion hearing by telephone using the dial-in number and access code identified above; and

 8         3.     The Clerk of Court is directed to serve Plaintiff Melissa Turner with a copy of this

 9 order at her last known address, 10367 Hawke Lane, Nevada City, CA 95959.

10
     IT IS SO ORDERED.
11

12     Dated:    September 16, 2020                          /s/ Barbara    A. McAuliffe               _
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
